DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 04/27/2020 have been entered and carefully considered with respect to claims 1 - 3, 5, 7, 9, 11 - 16, and 20 - 33, which are pending in this application. Applicant has amended claim 1, 5, 7, 9, 11, 13-14 and 16. Claims 6, 8, 10, 18 and 19 were previously cancelled, and claims 4 and 17 are now cancelled. No new matter was added.
Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 3, 5, 7, 9, 11 - 16, and 20 - 33 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 7:
	Applicant submits that the combination of the cited references would not motivate a person of ordinary skill in the art to conceive the claimed invention or have any expectation of success for solving the problem stated in the instant application, which is to capture images of the eye and the peri-ocular region of the eye to aid in the study of eye-related diseases, such as ocular conjunctivitis, blepharitis, dry eye diseases, eyelid swelling, and other indications.1 As a preliminary matter, Applicants assert that neither Akai, Chen nor Su constitutes prior art to the claimed apparatus, for the reasons presented as arguments in the Remarks section.
 	Applicant asserts the claimed invention is non-obvious for all the reasons articulated above. Furthermore, without acquiescing to the assertions of the office and solely in an effort to 
 	Applicant respectfully thus submits that the pending claims are in condition for allowance. Accordingly, withdrawal of the 35 USC §103 claim rejection is requested.
  Response to Applicant’s arguments
 	Applicant’s arguments have been reviewed in light of the written remarks, as well as the arguments presented during the most recent interview. Applicant’s line of reasoning are not convincing in order to place the Application in Allowance status.
 	Essentially, the Application seems to amount to not more than a structure consisting of an assembly of elements conceivable by the combination of the cited references. Broadly read, the Application can interpreted as disclosing a base plate that connects a hollow pole with a camera mounted at the top of the pole. Similar concepts consisting of a base plate that connects a hollow pole are known in the art. 
	Examiner maintains that the spirit of the claimed invention is in fact captured from the disclosures of the cited references as indicated in the previous Office Action and as repeated in the present communication. 
Examiner re-iterates that though Akai appears not to disclose in the same specific details as the Specifications of the instant application the physical structures of the claimed apparatus, the reference does suggest a particular set-up that corresponds to the main objective of the claimed invention, as can be drawn from Par. 0001 and 0005, e.g. application specifications. The disclosure of the instant application relates to apparatuses and methods for capturing images of eyes utilizing an imaging device such as a smartphone. The disclosure provides improved apparatuses that pair with imaging devices to capture high quality images of the eye from any location. Akai, in Abstract, lines 1 – 4, describes “a holder for mobile devices with camera including phones or tablets for taking 
It is also re-iterated that Su’s apparatus includes an “adaptation module” to allow a front imaging module to be repeatedly attached and removed from a main module. (See Pars. 0065, 0375 and 0380 along with Figs. 1 and 2A, 2B.)
Moreover, although the combination of Akai and Chen might appear not to be specific about the feature of: at least one positioning attachment is configured to position an imaging device to capture an image of the eye and periocular region of the user at a desired angle relative to the front view of the face of the user. In a related field of endeavor, Su discloses a positioning attachment configured to position the imaging device to capture an image of at least one eye of a user. (See Su, Par. 0005, lines 1 – 4: eye imaging apparatus; See also Par. 0015, Par. 0065. Examiner also points to the fact that there is always a certain amount of periocular region in an image of the eye taken by an imaging device in the capture of an image of the eye. 
 	Consequently, after reconsideration, Applicant’s submission that the pending claims are in condition for allowance is respectfully rejected. Accordingly, the rejection of the pending claims is maintained as follows.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 – 5, 7, 9, 11 – 17 are rejected under 35 U.S.C. 103(a) as being un-patentable over Akai et al. (US 2016/0209733 A1), hereinafter “Akai,” in view of Chen et al. (US 2009/0109327 A1), hereinafter “Chen,” and further view of Su et al. (US 2016/0073877 A1), hereinafter “Su.”

	In regards to claim 1, Akai discloses: an apparatus comprising: a base; (See Akai, Abstract, lines 1 – 4: holder for mobile devices with camera for taking self-portraits or selfies, and comprising of a receptacle (or base) to insert and clamp securely a mobile device) 
	Akai does not disclose in specific terms: a hollow receiving element, and  attachment, wherein the base is open-ended and configured to join a hollow receiving element; the hollow receiving element is configured to join the positioning attachment opposite the base; and the 
	However, Chen teaches on the feature of a hollow receiving element, and at least one positioning element,, (See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 - 16: annular portion 115 is hollow or tubular in order to receive the optical element 110 therein) the hollow receiving element configured to receive an imaging device (See again Chen, Par. 0015, lines 14 - 16: annular portion 115 is hollow or tubular in order to receive the optical element 110 therein (i.e. an imaging device)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Akai and Chen before him/her, to modify the holder for mobile devices of Akai with features of Chen, so that the holder may consist of a hollow receiving element joined to a base, and configured to receive an imaging device such as a smart phone with cameras able to take self-portraits or selfies.   
The combination of Akai and Chen is not specific about the feature of: the positioning attachment opposite the base; and the 
	However, in a related field of endeavor, Su discloses a positioning attachment configured to position the imaging device to capture an image of at least one eye of a user. (See Su, Par. 0005, lines 1 – 4: eye imaging apparatus; See also Par. 0015, Par. 0065; - (Nota Bene: There is always a certain amount of periocular region in an image of the eye taken by an imaging device in the capture of an image of the eye) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Akai, Chen and Su before him/her, to integrate features of Su into the combination of Akai and Chen so that the holder may consist of a hollow receiving element joined to a base, and configured to receive an imaging device such as a smart phone with a camera able to capture images of a user’s eye(s)..

	In regards to claim 2, the combination of Akai, Chen and Su discloses: the apparatus of claim 1, wherein the base comprises at least one extension extending radially from a center of the base.(See Chen, Figs. 1 – 3 and Par. 0015: base portion 113;  -  (The rectangular shape of the base is adaptable by one of ordinary skill in the art so as to comprise one more extensions extending radially from a center of the base))	In regards to claim 3, the claim discloses: the apparatus of claim 2, wherein the base comprises four extensions.(See rationale used in rejection of claim 2 as analyzed above)	In regards to claims 4, 6, 8, 10, and 17 - 19, the claims are cancelled and no longer being considered.	In regards to claim 5, the combination of Akai, Chen and Su discloses: the apparatus of any one of claims [[4]] 1 to 3, wherein the base is configured to connect a case to secure the imaging device(See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 - 16: annular portion 115 is hollow or tubular in order to receive the optical element 110 therein; - (Chen teaches on the feature of a hollow receiving element joined to a base, which is adaptable to be magnetically) 
	In regards to claim 7, the claim discloses: the apparatus of any one of the preceding claims, wherein the at least one positioning attachment is configured to position the imaging device to capture a front image of the eye and peri-ocular region of the user. (See Su, Abstract and Par. 0006, Par. 0013, Par. 0017: imaging of anterior/posterior segment of an eye; See also Par. 0019, Par. 0107 and Par. 0135; - (Nota Bene: There is always a certain amount of peri-ocular region in an image of the eye taken by an imaging device in the capture of an image of the eye)	In regards to claim 9, the combination of Akai, Chen and Su discloses: the apparatus of any one of the preceding claims [[1]], wherein the at least one positioning attachment is configured to position the imaging device capture a 900 temporal side image of the eye and peri-ocular region of the user. (See Su, Abstract and Par. 0006, Par. 0013, Par. 0017 as cited above; See also Par. 0019, Par. 0107 and Par. 0135 along with rationale used in rejection of claim 1 and rejection of claim 7; - (Nota Bene: There is always a certain amount of peri-ocular region in an image of the eye taken by an imaging device in the capture of an image of the eye)	In regards to claim 11, the combination of Akai, Chen and Su discloses: a method of capturing an image of an eye and the peri-ocular region of a user, (See Su, Par. 0005, lines 1 – 4: eye imaging apparatus; See also Par. 0015, Par. 0065 - (Nota Bene: There is always a certain amount of peri-ocular region in an image of the eye taken by an imaging device in the capture of an image of the eye)) comprising: inserting an imaging device in an apparatus, the apparatus comprising: a base;(See Akai, Abstract, lines 1 – 4: holder for mobile devices with camera for taking self-portraits or selfies, and comprising of a receptacle (or base) to insert and clamp securely a mobile device) a hollow receiving element, and  a first positioning element, wherein the base is open-ended and configured to join a hollow receiving element; the hollow receiving element is configured to  the positioning attachment opposite the base; (See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 - 16: annular portion 115 is hollow or tubular in order to receive the optical element 110 therein(i.e. an imaging device)) (See Su, Abstract and Pars. 0006, 0013, 0017 and also Pars. 0019, 0107 and 0135 as cited in rejection of claim 7; See also rationale used in rejection of Claim 1 in regard to the feature of the positioning attachment joined to the hollow receiving element opposite the base) and capturing at least one image of the eye and peri-ocular region of [[of]] the user. (See Su, Abstract and Par. 0006, Par. 0013, Par. 0017: imaging of anterior/posterior segment of an eye; See also Par. 0019, Par. 0107 and Par. 0135; - (Nota Bene: There is always a certain amount of peri-ocular region in an image of the eye taken by an imaging device in the capture of an image of the eye)
	In regards to claim 12, the combination of Akai, Chen and Su discloses the method of claim 11, further comprising transmitting the at least one captured image to a database. (See Chen, Pars. 0006, 0014: image sensor module for transmitting signals from the image sensor module; See also Su, Pars. 0005, 0006, 0015: image storage module comprising a database; Par. 0017: communication unit in the housing, configured to receive and transmit the image)	In regards to claim 13, the combination of Akai, Chen and Su discloses the method of claim 12, further comprising replacing the to capture a 90° temporal side image of the (See Su, Abstract and Par. 0006, Par. 0013, Par. 0017 as cited above; See also Par. 0019, Par. 0107 and Par. 0135 along with rationale used in rejection of claim 1 and rejection of claim 7; - (Nota Bene: There is always a certain amount of peri-ocular region in an image of the eye taken by an imaging device in the capture of an image of the eye))	In regards to claim 14, the combination of Akai, Chen and Su discloses the method of claim 13, wherein the base comprises at least one extension extending radially from a center of the base. (See Chen, Figs. 1 – 3 and Par. 0015: base portion 113; - (The rectangular shape of the base is adaptable by one of ordinary skill in the art so as to comprise one more extensions extending radially from a center of the base))	In regards to claim 15, the combination of Akai, Chen and Su discloses the method of claim 14, wherein the base comprises four extensions. (See Chen, Figs. 1 – 3 and Par. 0015: base portion 113; - (The rectangular shape of the base is adaptable by one of ordinary skill in the art so as to comprise one more extensions extending radially from a center of the base))	In regards to claim 16, the combination of Akai, Chen and Su discloses the method of claim 15, wherein the imaging device is a smartphone. (See Chen, Par. 0014; See also Su, Par. 0030: and Par. 0042: smartphone as imaging device)  
	In regards to claim 20, the claim discloses: the apparatus of claim 9, wherein the imaging device is a smartphone. (See again Chen, Par. 0014; See also Su, Par. 0030: and Par. 0042 as cited above)
  
	In regards to claim 21, the claim discloses: the apparatus of claim 20, wherein the base and the hollow element are permanently joined. (See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 - 16: annular portion 115 is hollow or tubular in order to receive the optical element 110 therein; - (Chen teaches on the feature of a hollow receiving element joined to a base, which is adaptable to be magnetically) 

	In regards to claim 22, the claim discloses: the apparatus of claim 20, wherein the base and the hollow element are joined by a removable connection, wherein the removable connection is a magnetic or fitted connection. (See again Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 – 16 as cited above in regard to Chen’s teaching on the feature of a hollow receiving element joined to a base magnetically)  

	In regards to claim 23, the claim discloses: the apparatus of claim 21 or 22, wherein the hollow element is a sufficient depth and width to receive the imaging device. (See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 - 16: annular portion 115 is hollow or tubular in order to receive the optical element 110 therein; - the choice of sufficient depth and width to receive the imaging device is a straightforward condition that can be fulfilled based on imposed constraints for the design) 
 
	In regards to claim 24, the claim discloses: the apparatus of claim 23, wherein the hollow element has a depth ranging from 1 inch to 24 inches and a diameter ranging from I inch to 24 inches. (See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 – 16 as used in rationale evoked for rejection of Claim 23; - the choice of depth and diameter range is a straightforward condition that can be fulfilled based on imposed constraints for the design)
  
	In regards to claim 25, the claim discloses: the apparatus of claim 24, wherein the positioning attachment joins the hollow element by a fitted or magnetic connection. (See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 - 16: annular portion 115 is hollow or tubular in order to receive the optical element 110 therein; - (Chen teaches on the feature of a hollow receiving element joined to a base, which is adaptable to be magnetically)  
 
	In regards to claim 26, the claim discloses: the apparatus of claim 25 wherein the positioning attachment is substantially circular and has a first portion and a second portion. (See Chen, Fig. 2 and Par. 0015, lines 4 – 6 and lines 14 – 16 as used in rationale evoked for rejection of Claim 23; - the choice of depth and diameter range is a straightforward condition that can be fulfilled based on imposed constraints for the design) 
 
	In regards to claim 27, the claim discloses: the method of claim 15, wherein the base is configured to connect a case to secure the imaging device. (See rationale evoked for rejection of claims 14 and 15, as analyzed above, and applied to the feature of a base configured to connect a case to secure the imaging device).   

	In regards to claim 28, the claim discloses: the method of claim 27, wherein the base and the hollow element are permanently joined. (See rationale evoked for rejection of claim 21, as analyzed above, and applied to the feature of a base and the hollow element are permanently joined, on the basis of Chen, Fig. 2 and Par. 0015)

	In regards to claim 29, the claim discloses: the method of claim 27, wherein the base and the hollow element are joined by a removable connection, wherein the removable connection is a magnetic or fitted connection. (See rationale evoked for rejection of claims 5 and 21, as analyzed above, and applied to the feature of how a base and a hollow element are joined) 
 
	In regards to claim 30, the claim discloses: the method of claims 28 or 29, wherein the hollow element is a sufficient depth and width to receive the imaging device. (See rationale evoked for rejection of claim 23, as analyzed above) 
 
	In regards to claim 31, the claim discloses: the method of claim 30, wherein the hollow element has a depth ranging from 1 inch to 24 inches and a diameter ranging from 1 inch to 24 inches. (See rationale evoked for rejection of claim 24, as analyzed above)  
 
	In regards to claim 32, the claim discloses: the method of claim 31, wherein the positioning attachment joins the hollow element by a fitted or magnetic connection. (See rationale evoked for rejection of claim 25, as analyzed above)  
 
	In regards to claim 33, the claim discloses: the method of claim 32, wherein the positioning attachment is substantially circular and has a first portion and a second portion. (See rationale evoked for rejection of claim 26, as analyzed above)


References considered but not cited
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Krueger (US 9788714 B2) teaches Systems and methods using virtual reality or augmented reality environments for the measurement and/or improvement of human vestibulo-ocular performance
Abelson et al. (US 20180160902 A1) teaches APPARATUS FOR CAPTURING AN IMAGE OF THE EYE.
Filar (US 20110085138 A1) teaches Ophthalmological Diagnostic System.
Shulenberger (US 20150381794 A1) teaches VIEWING ADAPTER FOR SMARTPHONE OR SIMILIAR ELECTRONIC DEVICE.
Shi et al. (US 20160073877 A1) teaches MOBILE DEVICE STAND.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487